201 S.E.2d 63 (1973)
20 N.C. App. 135
Bell House WEAVER
v.
HOME SECURITY LIFE INSURANCE COMPANY.
No. 736DC674.
Court of Appeals of North Carolina.
December 12, 1973.
*64 Allsbrook, Benton, Knott, Allsbrook & Cranford by J. E. Knott, Jr., Roanoke Rapids, for plaintiff-appellant.
W. Lunsford Crew, Roanoke Rapids, for defendant-appellee.
HEDRICK, Judge.
There being no genuine issue as to any material fact, the sole question for our determination is whether defendant is entitled to judgment as a matter of law. G.S. § 1A-1, Rule 56(c), Rules of Civil Procedure. Resolution of this matter necessitates the construction of the double indemnity provision of the insurance policy in question and particularly the following portion:
"The Company will pay to the beneficiary under this policy, in addition to the amount otherwise payable according to the terms of this policy, an additional amount equal to the Sum Insured, as defined on the first page hereof, upon receipt at the Home Office of due proof *65 of the death of the Insured, while this supplementary provision is in effect, as the result, directly or indirectly of all other causes, of bodily injuries caused solely by external, violent, and accidental means; provided (a) that there was evidence of such injuries by a visible contusion or wound on the exterior of the body, except in the case of drowning or of internal injuries revealed by an autopsy. . . ."
While the trial court concluded that the insured's death did not result from drowning within the meaning of the policy and the parties have concentrated their argument upon the drowning feature of the above quoted clause, we are of the opinion that another determination must be made before reaching the issue of whether the insured's death resulted from drowning within the meaning of the proviso in the policy. The first step which must be hurdled is the requirement that the death be "caused solely by external, violent, and accidental means." Although we have found no North Carolina decision dealing with this factual situation, other jurisdictions have been confronted with similar factual circumstances and the identical policy terms of "external, violent, and accidental means." McCallum v. Mutual Life Insurance Co. of N. Y., 274 F.2d 431 (4th Cir. 1960); Towner v. Prudential Insurance Co., La.App., 137 So. 2d 449 (1962); Strowmatt v. Volunteer State Life Insurance, Fla.App., 176 So. 2d 563 (1965); Hatcher v. Southern Life and Health Insurance Co., Fla.App., 207 So. 2d 316 (1968); Radcliffe v. National Life and Accident Insurance Co., Tex.Civ.App., 298 S.W.2d 213 (1957); Spott v. Equitable Life Insurance Co., 209 Cal. App. 2d 229, 25 Cal. Rptr. 782, 98 A.L.R. 2d 315 (1962). In each of the cases cited, the court determined that death did not result from external means and thus recovery was precluded. We agree with this viewpoint and hold that the record discloses that the death of the insured was the result of internal and not external means as required by the terms of the policy. Our decision renders it unnecessary for us to discuss whether this death was the product of "accidental and violent means".
Summary judgment for defendant is
Affirmed.
PARKER and BALEY, JJ., concur.